As filed with the Securities and Exchange Commission on August 11, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREENHUNTER RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-4864036 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1048 Texan Trail Grapevine, Texas 76051 (972)410-1044 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Morgan F. Johnston Senior Vice President, General Counsel and Secretary 1048 Texan Trail Grapevine, Texas 76051 (972)410-1044 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:
